     Case 3:20-cv-00364-MMD-CLB Document 3 Filed 07/02/20 Page 1 of 2


1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     DELJUAN MARKE GOODLOW,                            Case No. 3:20-cv-00364-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                               Respondents.

11

12          This action is a petition for a writ of habeas corpus, under 28 U.S.C. § 2254, by pro

13   se Plaintiff Deljuan Marke Goodlow, an individual incarcerated at Nevada’s Warm Springs

14   Correctional Center. On June 17, 2020, Goodlow filed an application to proceed in forma

15   pauperis (ECF No. 1), along with his habeas petition (ECF Nos. 1-1), and a motion for

16   appointment of counsel (ECF No. 1-2).

17          In light of the information provided in the application to proceed in forma pauperis,

18   the Court finds that Goodlow is able to pay the $5 filing fee for this action.

19          It is therefore ordered that Petitioner’s application to proceed in forma pauperis

20   (ECF No. 1) is denied. Petitioner will have 30 days from the date of this order to have

21   payment of the filing fee of five dollars ($5) sent to the Clerk of the Court. If Petitioner

22   believes he is unable to pay the filing fee within that time, he may, instead, file a new

23   application to proceed in forma pauperis. Failure to comply with this order will result in

24   dismissal of this action.

25   ///

26   ///

27   ///

28   ///
     Case 3:20-cv-00364-MMD-CLB Document 3 Filed 07/02/20 Page 2 of 2


1           It is further ordered that the Clerk of the Court is directed to send Petitioner two

2    copies of this order. Petitioner is ordered to make the necessary arrangements to have

3    one copy of this order attached to the check sent to the Clerk of the Court in payment of

4    the filing fee.

5           DATED THIS 2nd day of July 2020.

6

7

8                                             MIRANDA M. DU,
                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
